206 F.3d 1377 (11th Cir. 2000)
Aurelia DAVIS, as Next Friend of LaShonda D., Plaintiff-Appellant,v.MONROE COUNTY BOARD OF EDUCATION, et al., Defendants-Appellees.
No. 94-9121.
United States Court of Appeals,Eleventh Circuit.
March 23, 2000.

Appeal from the United States District Court for the Middle District of Georgia
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES.
Before TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.*
PER CURIAM:


1
In light of the Supreme Court's decision in this case, Davis v. Monroe County Board of Education, 526 U.S. 629, 119 S. Ct. 1661, 143 L. Ed. 2d 839 (1999), the judgment of the district court is REVERSED, and the case is REMANDED for further proceedings.


2
SO ORDERED.



Notes


*
 Chief Judge R. Lanier Anderson recused himself and did not participate in this decision.